Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 16-29 and 31 are pending. Claims 16 is the independent claim. Claims 16, 17, and 31 have been amended. Claims 1-15 and 30 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 06/03/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 06/03/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 16-29 and 31 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 16-29 and 31 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 16-29 and 31 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that the combination of Shaw, Baillargeon, Callaghan, and Priestley does not disclose or suggest all the features of amended independent claim 16, specifically in regards to having a control console with control members to control the platform and a first viewing device to view the images of the platform taken by the image capture device, and the Office respectfully disagrees. Applicant states that “Shaw discloses… a control cab in which an operator operates control members for completely controlling the whole crane and (ii) a display 43 displaying the images from a camera 12/13 observing a personnel basket… [where] the display 43 is placed within the cab 7 so that the operator controls the crane and thus can take into account what he sees in order to, if necessary, adapt the maneuvers of the crane 2, which he is operating”. What the Applicant argues is not disclosed by Shaw is that the control console and viewing device are “disposed near each other on an outer facing side of the turret to be respectively operable and viewable at the same time by an operator on the ground, the operator being located both outside and near the bottom portion. The control members and the display 43 of Shaw are not disposed on an outer facing side of the cab 7 and are not usable (i.e., operable and viewable) by an operator on the ground located both outside and near the cab 7”. The control console and viewing device of Shaw are located within the cab, but this is remedied by Priestley. Applicant argues “The control panel 110/400 of Priestley does not include a viewing device configured to display images of the platform taken by a camera. More generally, Priestley is unrelated to any consideration of cameras or image capture devices… Priestley does not disclose or suggest that images taken by a camera are displayed on an outer facing side of a turret”, but this does not reflect specifically what Priestley is being used to teach, which is the location and arrangement of a control panel with control members and a viewing device. In the previous office action dated 03/04/2022, it is clearly stated that “Shaw discloses… the second control console configured to control the platform… the second control console provided on the outer side portion of the turret, and a first viewing device configured to view the images of the platform taken by the image capture device, the viewing device being both near the second control console and on the outer side portion of the turret, wherein the second control console and the first viewing device are disposed near each other on the outer side portion of the turret to be respectively operable and viewable by the operator on the ground”. As has been explained in previous interviews, this is based on the broadest reasonable interpretation of the terms “outer side portion”, “disposed near each other”, and “on the ground”. The interpretation of the “outer side portion” being based on an open cab (Shaw ¶29), the term “disposed near each other” is fairly broad and it is the Office’s stance that being located within the same cab and for simultaneous use by the cab operator are certainly disposed near each other, and “on the ground” applies to the operator in the cab when compared to people such as those on the platform/in the basket. So with Shaw disclosing all of the above, Priestley is specifically being used to teach wherein the control console and the viewing device are respectively operable and viewable by an operator on the ground, the operator being located both outside and near the bottom portion, which it does. Figure 1 of Priestley shows the control panel on the outside of the turret near the bottom portion, in a position where an operator both outside and near the bottom portion can make use of it. An example of this panel is then described in figure 4 and the sections of Priestley directed towards the Ground Control Station (GCS) beginning on column 11. The panel contains control members for controlling the platform and LED indicators for displaying statuses related to the operation of the crane as a whole and a numeric display. It is the Office’s stance that, under the term’s broadest reasonable interpretation, these displays can be considered viewing devices. They do not need to explicitly display images of the platform taken by a camera because that is a limitation that is already disclosed by Shaw. The viewing device of Priestley is still directed towards observing the status of the lift and its platform. Even with the amended language of a “screen”, Shaw discloses a screen and it is the Office’s stance that, at least, the numeric display of Priestley falls under the broadest reasonable interpretation of a screen. Therefore, the argument that “Priestley does not disclose or suggest that images taken by a camera are displayed on an outer facing side of a turret” is not persuasive.
Therefore the Office's respectfully disagrees and the claim rejections of claims 16-29 and 31 under 35 U.S.C. § 103 remain.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “the control members and the screen are provided on the outer facing side of the turret so that, during maneuvers, by the operator on the ground located both outside and near the bottom portion is able to manipulate the control members while viewing the images of the platform displayed by the screen” and this appears to be grammatically incorrect. It appears that limitation should recite “the control members and the screen are provided on the outer facing side of the turret so that, during maneuvers, .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2003/0214415 A1) in view of Baillargeon et al. (US 2012/0217091 A1), Callaghan et al. (US 2005/0187712 A1), and Priestly et al. (US 6,405,114 B1).
Regarding claim 16, Shaw discloses a crane comprising: a bottom portion including a chassis provided with wheels that are ground connecting members, and a turret (Shaw figure 1 and ¶28-29);
a platform equipped with a first control console configured to control the aerial lift (Shaw ¶28-29, 35, 38, 45, 75);
 a lifting structure between the turret and the platform (Shaw figure 1 and ¶28-29);
and a system configured to assist in evaluation and management of a danger, the system comprising: an image capture device configured to capture images of the platform (Shaw ¶12, 31-32, 34-39, 41, 61), a second control console configured to control the platform, the turret being equipped with the second control console provided on the outer side portion of the turret, and a first viewing device configured to view the images of the platform taken by the image capture device, the turret being equipped with the first viewing device, wherein the second control console and the first viewing device are disposed near each other on an outer facing side of the turret to be respectively operable and viewable at the same time by an operator on the ground, so that the operator on the ground is able to simultaneously control the platform and view the images of the platform taken by the image capture device (Shaw ¶12, 28-29, 34-39, 45, 54, 61-62).
While Shaw describes a crane with the features recited above, Shaw does not explicitly state wherein the system comprises an aerial lift with a turret rotatable relative to the chassis along an axis perpendicular to rotation axes of the wheels.
	Baillargeon teaches a safety monitoring system comprising an aerial lift with a turret rotatable relative to the chassis along an axis perpendicular to rotation axes of the wheels (Baillargeon figure 3 and ¶18, 31-32, 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system for a crane, as described by Shaw, to be used as a safety system for an aerial lift with a rotatable turret, as taught by Baillargeon, because it creates a more robust system in which the rotation allows the elevated workers to be moved with more degrees of freedom while in the air. Additionally, a crane with a personnel basket and an aerial lift are both machinery directed towards very similar, if not nearly identical, applications.
	While Shaw describes a first control console configured to control the aerial lift, Shaw does not explicitly state wherein the first control console is configured to move the chassis relative to the ground.
Callaghan teaches a safety system for a lift wherein the first control console is configured to control the lift and move the chassis relative to the ground (Callaghan ¶2, 24-25, 52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the lift safety system, as described by Shaw, to have the first control console configured to move the chassis relative to the ground, as taught by Callaghan, because it creates a more robust system that gives the operator in the personnel carrier or basket more control of the vehicle. Giving the operator in the basket the ability to move the vehicle laterally relative to the ground allows them to position themselves without the need to rely on an operator on the ground. If there is a danger or concern that only the elevated operator is aware of, it also allows them to respond accordingly, improving the safety of operation.
While Shaw describes a crane with the features recited above, Shaw does not explicitly state wherein the second control console and first viewing device are respectively operable and viewable at the same time by an operator on the ground, the operator being located both outside and near the bottom portion.
However Priestly teaches wherein the second control console and first viewing device are respectively operable and viewable at the same time by an operator on the ground, the operator being located both outside and near the bottom portion (Priestly figures 1 and 4 and column 4 lines 22-45, column 5 lines 1-29, and column 11 line 1 through column 12 line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system, as described by Shaw, to have the control panel and viewing device operable and viewable by an operator on the ground, the operator being located both outside and near the bottom portion, as taught by Priestly, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The specification of the current application suggests that “Owing to the invention, the people located on the ground near the bottom portion of the aerial lift can view the images captured on the platform, which makes it possible to evaluate a potential emergency or dangerous situation regarding the operators and to trigger an appropriate procedure if necessary.” However, it is the Office’s stance that, using the second control console and first viewing device, it is possible to perform this function from wherever the console and device may be. It is the Office's stance that the specification of the console and viewing device being accessible to an operator both outside and on the ground, without any explanation of any novel benefit of being accessible to an operator both outside and on the ground over other locations for the console and viewing device is a mere design choice. Choosing to be accessible to an operator both outside and on the ground, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any common location for both the second control console and the first viewing device would have been obvious and the design choice would have produced predictable results. The console and viewing device could be almost anywhere, as long as they are together, and they would still be able to perform the functions to the same degree.
Regarding claim 17, while Shaw discloses wherein the second control console includes control members configured to control the movement of the platform, the first viewing device includes a screen configured to display the images of the platform taken by the image capture device, and the control members and the screen are provided on the outer facing side of the turret so that, during maneuvers, by the operator on the ground is able to manipulate the control members while viewing the images of the platform displayed by the screen. (Shaw ¶12, 28-29, 34-39, 45, 54, 59, 61);
Shaw does not explicitly state wherein the control members are provided on the outer side portion of the turret and are configured to be manipulated by the operator located both outside and near the bottom portion.
However Priestly teaches wherein the control members are provided on the outer side portion of the turret and are configured to be manipulated by the operator located both outside and near the bottom portion (Priestly figures 1 and 4 and column 4 lines 22-45, column 5 lines 1-29, and column 11 line 1 through column 12 line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system, as described by Shaw, to have control members provide on the outer side portion of the turret and configured to be manipulated by the operator located both outside and near the bottom portion, as taught by Priestly, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The specification of the current application suggests that “Owing to the invention, the people located on the ground near the bottom portion of the aerial lift can view the images captured on the platform, which makes it possible to evaluate a potential emergency or dangerous situation regarding the operators and to trigger an appropriate procedure if necessary.” However, it is the Office’s stance that, using the second control console and first viewing device, it is possible to perform this function from wherever the console and device may be. If this function is performed by manipulating control members of the control console, the rationale applied to the location of the control console is similarly applicable to its control members. As such, it is the Office's stance that the specification of the control members being accessible to an operator both outside and on the ground, without any explanation of any novel benefit of being accessible to an operator both outside and on the ground over other locations is a mere design choice. Choosing to be accessible to an operator both outside and on the ground, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any common location for the control members would have been obvious and the design choice would have produced predictable results. The console and viewing device could be almost anywhere, as long as they are together, and they would still be able to perform the functions to the same degree.
Regarding claim 18, Shaw discloses wherein the platform is provided with a trigger configured to trigger a call signal that is an indicator to people located in an environment of the bottom portion (Shaw ¶11, 39, 41-42, 45, 49, 51, 64).
Regarding claim 19, Shaw does not disclose wherein the triggering of the call signal activates the broadcasting of the images of the platform taken by the first viewing device.
Baillargeon teaches wherein the triggering of the call signal activates the broadcasting of the images of the platform taken by the viewing device (Baillargeon ¶70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the safety system, as described by Shaw, to include the activation signal, as taught by Baillargeon, because it creates a more robust system that only broadcasts the images when necessary. This preserves data usage or bandwidth by not broadcasting the images when it is not necessary, providing for a more cost-effective system. In the system of Baillargeon, the transmission of the images is activated in response to an indicated fault, so by sending the images in this manner, the receipt of images would also be useful as an indication of a problem.
Regarding claim 20, Shaw discloses wherein the call signal includes audio and/or visual indications urging the people located in the environment of the bottom portion to view the images broadcast on the first viewing device (Shaw ¶11, 39, 49, 51, 64).
Regarding claim 21, Shaw discloses wherein the trigger is configured to be activated by one or more of (i) a person present on the platform, (ii) a safety device of the aerial lift, and (iii) a safety device of personal protective equipment of a person present on the platform (Shaw ¶41-42, 44-45, 51, 54).
Regarding claim 22, Shaw discloses further comprising a two-way audio communication device between the platform and the bottom portion (Shaw ¶11, 39, 49, 54, 64).
Regarding claim 23, Shaw discloses wherein the image capture device of the platform includes at least one video camera (Shaw ¶39, 49, 69).
Regarding claim 24, Shaw discloses wherein the image capture device includes two cameras disposed on either side of a portion of the lifting structure (Shaw ¶35, 61).
Regarding claim 25, Shaw discloses wherein the first viewing device is configured to be activated by a button of the second control console (Shaw ¶12, 28-29, 34-35, 38-39, 51, 61-62).
Regarding claim 26, Shaw discloses further comprising a detector configured to detect obstacles in an environment of the platform (Shaw ¶12, 31-32, 34-39, 41, 56, 58, 61).
Regarding claim 27, Shaw discloses wherein the system is configured to operate independently of a control system of the aerial lift (Shaw ¶15, 78-83).
Regarding claim 28, Shaw discloses wherein the system further comprises a transmitter configured to emit alert signals and configured to send the images to a remote electronic device (Shaw ¶49, 54, 69).
Regarding claim 29, Shaw discloses wherein the system further comprises a second viewing device configured to view the images taken by the image capture device, the second viewing device provided on the first control console (Shaw ¶38-39, 49).
Regarding claim 31, Shaw discloses wherein the screen is disposed alongside the control members (Shaw ¶12, 39, 61-62).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 22, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669